Citation Nr: 0841612	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  96-43 287	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10% for 
right foot bursitis prior to April 1998.

2.  Entitlement to an initial rating in excess of 20% for 
right foot bursitis since April 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1952 to July 
1956.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a July 1996 rating action that denied 
service connection for right foot bursitis, and a June 1998 
rating action that denied service connection for bursitis of 
multiple other joints.  

In April 1999, the veteran testified at a hearing before a 
hearing officer at the RO.

By decision of December 1999, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

By  rating action of February 2001, the RO granted service 
connection for right foot bursitis and assigned an initial 
10% rating from February 1996, and an initial 20% rating from 
April 1998, but continued the denial of service connection 
for bursitis of other joints.  Because the claims for higher 
initial ratings involve requests for higher ratings following 
the initial grants of service connection, the Board has 
characterized them in light of the distinction noted by the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).
    
By decision of July 2004, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.

By rating action of March 2008, the RO granted service 
connection for polyarthralgia of multiple joints, effective 
February 1996.  This constitutes a full grant of the benefit 
sought on appeal with respect to the issue of service 
connection for bursitis of multiple joints other than the 
right foot.

In November 2008, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In November 2008 written argument, the veteran's 
representative raised the issue of entitlement to an earlier 
effective date for the grant of service connection for right 
foot bursitis.  This issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to April 1998, the veteran's right foot bursitis 
was manifested by chronic pain, and was not productive of 
more than moderate foot disability.

3.  Since April 1998, the veteran's right foot bursitis has 
been manifested by pain and tenderness, with no evidence of 
residual bursitis on 2006 radiographic examination, and is 
not productive of more than moderately severe foot 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for right foot 
bursitis prior to April 1998 are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.10, 4.7, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5019-5284 (2008). 

2.  The criteria for a rating in excess of 20% for right foot 
bursitis since April 1998 are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.3, 4.6, 4.7, 4.10, 
4.40,  4.45, 4.71, 4.71a, Diagnostic Codes 5019-5284 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

In this case, post-rating February and December 2003 and 
October 2004 RO letters informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, and provided notice of what was 
need to establish entitlement to a higher rating (evidence 
showing that a disability had increased in severity).  
Thereafter, they were afforded opportunities to respond.  The 
Board finds that the veteran has thus received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

The 2004 RO letter also notified the veteran that the VA 
would make reasonable efforts to help him get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
That letter further specified what records the VA had 
received, what records the VA was responsible for obtaining, 
to include Federal records, and the type of records that the 
VA would make reasonable efforts to get.  The Board thus 
finds that the 2003 and 2004 RO letters collectively satisfy 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court held that proper 
VCAA notice should notify a veteran of: (1) the evidence that 
is needed to substantiate a claim; (2) the evidence, if any, 
to be obtained by the VA; and (3) the evidence, if any, to be 
provided by the claimant.  As indicated above, all 3 content 
of notice requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
veteran after the initial February 2001 rating action on 
appeal.  However, the Board finds that the delay in issuing 
the full 38 U.S.C.A. § 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  After the issuance of the 2003 and 2004 notice 
letters and additional opportunities to provide information 
and/or evidence pertinent to the claims under consideration, 
the RO readjudicated the veteran's claims on the basis of all 
the evidence of record, as reflected in the March 2004 and 
April 2008 Supplemental Statements of the Case (SSOCs).  
Hence, the Board finds that any VA failure to fulfill VCAA 
notice requirements prior to the RO's initial adjudication of 
the claims is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2008).  
 
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the February 2002 
Statement of the Case, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned; such notice was provided by letter of August 2006.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service private and VA medical records through 
2008.  The veteran has been afforded comprehensive VA 
examinations in connection with his claims; these reports are 
of record and have been considered in adjudicating these 
claims.  A transcript of the veteran's April 1999 RO hearing 
testimony has been associated with the claims folder.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of          2 ratings apply under 
a particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

The veteran contends that his right foot bursitis was more 
than 10% disabling since the initial grant of service 
connection in 1996, and has been more than 20% disabling 
since 1998.  He asserts that he has foot pain and tenderness 
with walking and exercise, as well as limited foot motion, 
and he gave testimony to this effect at the April 1999 RO 
hearing.

38 C.F.R. § 4.71a, DC 5019, provides that bursitis will be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis.  DC 5284 provides a 10% rating for 
moderate foot injuries.  Moderately severe and severe foot 
injuries warrant 20% and 30% ratings, respectively.  Actual 
loss of use of the foot warrants a 40% rating.

The terms "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
the VA must evaluate all the evidence to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6.  

In rating the right foot bursitis, the Board notes that the 
veteran has been separately service-connected for right ankle 
and heel polyarthralgia since 1996, and thus no ankle and 
heel symptomatology may be considered in evaluating the foot 
bursitis.  38 C.F.R. § 4.14 (2008) provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Disabilities from injuries to the joints of 
an extremity may overlap to a great extent, and the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  

In this case, the pertinent evidence provides no basis for 
more than an initial 10% rating for the veteran's right foot 
bursitis at any time prior to April 1998, and an initial 20% 
rating at any time since April 1998, as the clinical findings 
to warrant an initial 20% rating prior to April 1998 
(moderately severe foot disability) and an initial 30% rating 
since April 1998 (severe foot disability) have not been 
objectively demonstrated at any time since the grant of 
service connection.

On June 1996 VA examination, the veteran complained of right 
heel aching which was worse with prolonged walking and 
standing.  On examination, posture and gait were normal, and 
the right foot was normal on inspection, with no evidence of 
deformity.  The veteran ambulated without difficulty, and was 
able to rise on toes and rock back on heels and support his 
body weight.  Right foot X-rays revealed no evidence of 
recent fracture, dislocation, or any other gross osseous 
pathology.  The diagnosis was chronic right heel pain.

In April 1998 and April 1999, L. O., M.D., stated that the 
veteran suffered from chronic bursitis in his ankles and 
heels that drastically limited his mobility, and caused 
severe pain if he remained on his feet for more than 10 to 15 
minutes.  In February 2000, Dr. L. O. stated that the 
veteran's symptomatology had progressed since April 1999, and 
that his mobility was more limited and he developed pain in 
his feet after 8 to 10 minutes.

On June 2000 VA examinations, the veteran complained of right 
foot pain that was aggravated after walking for more than .5 
block and with prolonged standing.  On examination, he stood 
and walked unassisted, although with pain.  There was normal 
flexion and extension of the foot, and no point tenderness.  
There was swelling over the Achilles tendon insertion.  The 
diagnoses were nonspecific fasciitis of undetermined 
etiology, and Achilles tendinitis.  Following January 2001 VA 
examination, the diagnosis was subjective only evidence of 
joint tenderness, fasciitis, and tendinitis.  

In March 2001, Dr. L. O. stated that the veteran's bilateral 
ankle and heel bursitis symptomatology had progressed since 
February 2000, and that his mobility was more limited and he 
developed pain in his feet after 5 to 6 minutes.  In February 
2002, Dr. L. O. stated that the veteran's symptomatology had 
progressed since March 2001, and that his mobility was more 
limited and he developed pain in his feet after 3 to 5 
minutes.  In September 2002, Dr. L. O. stated that the 
veteran had almost constant pain in his feet.  December 2002 
VA outpatient records indicated that the veteran's gait was 
normal, and that his bursitis pain was well controlled on 
medication.  In August 2003, Dr. L. O. noted that the veteran 
would sit down within 2 or 3 minutes of standing, an apparent 
result of discomfort from standing up for that short period 
of time.

On September 2003 VA outpatient examination, the veteran 
denied stiffness, weakness, redness, heat, swelling, 
instability, and giving way.  Right foot X-rays revealed mild 
degenerative changes of the interphalangeal joints, but no 
evidence of bone trauma or destruction.  October 2003 VA 
outpatient records indicated that the veteran's bursitis was 
painful, but he obtained some relief from medication.  On 
November 2003 VA outpatient examination, the veteran 
complained of foot pain on standing that was relieved by 
sitting down.  He denied weakness, stiffness, swelling, heat, 
and redness.  On examination, there was no limitation of foot 
motion, as he was able to get on and off the examining table 
without difficulty.  Neurological examination was within 
normal limits.  There were no indications of a systemic 
rheumatoid arthritis.    

In May 2004, Dr. L. O. stated that the veteran's chronic 
bursitis in his heels and ankles continued to worsen, and 
noted that he would habitually sit back down within 2 or 3 
minutes of standing, an apparent result of discomfort from 
standing up for that short period of time.  In September 
2004, the VA issued the veteran a        1-point cane due to 
right ankle, foot, and heel pain, and he was noted to have 
the functional range of motion and strength for ambulation 
and to be able to ambulate safely on level surfaces and 
stairs.  Balance was normal.

On April 2005 VA examination, the veteran complained of right 
foot pain with standing and walking.  Neurological 
examination was normal, and musculoskeletal examination was 
essentially normal except for pain with maximum plantar 
flexion of the ankle; there was no pain with dorsiflexion, 
inversion, and eversion, each of which was 5/5.  The veteran 
ambulated with a cane and a slight limp favoring the right 
side.  Rising on the right toes produced pain, and there was 
a shortened gait pattern on the right secondary to pain at 
propulsion.  The assessment was Achilles tendinitis, possible 
retrocalcaneal bursitis versus scar tissue formation around 
the Achilles tendon.  The veteran's disability was noted to 
be approximately 10 to 15 minutes of ambulation every 2 hours 
before pain forced reduced activities in the posterior heel.  
He was not confined to a wheelchair.  On April 2005 VA 
rheumatology examination, the physician opined that the 
veteran's longstanding pain in the hind feet was not likely 
due to bursitis.  In February 2006, a VA physician opined 
that chronic bursitis was not an acceptable diagnosis for the 
veteran's right foot pain.  In a March 2006 addendum to the 
April 2005 VA examination report, the examiner noted that 
magnetic resonance imaging (MRI) was negative for pathology 
of the bursa of the Achilles and calcaneous.  In a further 
June 2006 addendum, the examiner noted that MRI results were 
negative for pathology involving the posterior aspect of the 
calcaneous and insertion of the Achilles tendon of the right 
foot.  There was no evidence of residual bursitis in the 
posterior aspect of the heel.  

In May 2007, a VA examiner reviewed the veteran's medical 
records and previous examination reports pertaining to the 
right foot, and opined that osteoarthritis caused restriction 
in the range of motion of the veteran's right ankle, and that 
there was no evidence of tarsal tunnel syndrome.

In February 2008, a VA physician reviewed the veteran's 
medical records and previous examination reports pertaining 
to the right foot, and opined that his current right 
foot/ankle pain and polyarthralgia was related to that which 
he sustained during military service.
              
Clearly, the evidence provides no basis for more than an 
initial 10% rating for the veteran's right foot bursitis at 
any time prior to April 1998, and an initial 20% rating at 
any time since April 1998, as the clinical findings to 
warrant an initial 20% rating prior to April 1998 (moderately 
severe foot disability) and an initial 30% rating since April 
1998 (severe foot disability) have not been objectively 
demonstrated at any time since the grant of service 
connection.  The veteran's right foot was normal on 1996 VA 
examination, flexion and extension were normal in June 2000, 
gait was normal in December 2002, and the most recent VA MRI 
in 2006 was negative for residual bursitis.  As noted above, 
the veteran is separately service-connected for right ankle 
and heel polyarthralgia, and thus no ankle and heel 
symptomatology may be considered in evaluating the foot 
bursitis.    

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, however, functional loss due to pain, weakness, 
and fatigability has already been taken into consideration in 
the assignment of the initial disability ratings.  The 
September 2003 VA examiner specifically noted that the 
veteran denied weakness, instability, and giving way, and he 
was able to participate in range of motion evaluation without 
fatigue, weakness, or lack of endurance.  The November 2003 
VA examiner noted that the veteran had no weakness, fatigue, 
pain, instability, lack of endurance, or guarding of movement 
on examination, and there were no flares.  The September 2004 
VA physical therapist stated that the veteran's right foot 
endurance was good on examination.  The veteran reported no 
flare-ups on April 2005 VA examination.  Hence, the record 
presents no basis for assignment of any higher initial rating 
based on the DeLuca factors alone.

Additionally, the Board finds that there is no showing that, 
at any point since the effective date of the grant of service 
connection, the veteran's right foot bursitis has reflected 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher rating on an extraschedular 
basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The veteran's symptoms and clinical findings as documented in 
numerous medical reports from 1996 to 2008 do not objectively 
show that his right foot bursitis alone markedly interferes 
with employment (i.e., beyond that contemplated in the 
assigned rating throughout this period), or requires frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In this 
regard, the Board notes that, although the veteran has been 
granted a total disability rating based on individual 
unemployability due to his service-connected disabilities, 
this is due to the combination of his multiple service-
connected bilateral lower extremity and lumbar spine 
disabilities, and not the result of his service-connected 
right foot bursitis alone.  The June 2000 VA examiner noted 
that it was the combination of the veteran's bilateral foot 
disabilities that interfered with his ability to work.  
February 2002 VA outpatient records indicated that the 
veteran was employed in a job that entailed driving a vehicle 
at night.  In September 2002, Dr. L. O. opined that it was 
the combination of the veteran's bilateral heel and ankle 
disabilities that prevented him from working.  April 2003 VA 
outpatient records noted that the veteran was retired from 
his job as a bank equipment salesman and rental property 
rehabilitator; no physical disability was noted as a cause of 
inability to work.  The veteran denied foot surgeries in 
November 2003.  Although in April 2004 a potential employer 
stated that he was not able to hire the veteran in January 
for a job as a night monitor that required climbing stairs 
and walking, the Board notes that this was due to the 
combination of his bilateral foot and ankle disabilities.  
The Board thus finds that the initial schedular 10% and 20% 
ratings are adequate in this case, and concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown,     9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for additional staged rating pursuant to Fenderson, 
inasmuch as the factual findings do not show distinct time 
periods at any time from 1996 to March 1998 where the 
veteran's right foot bursitis exhibited symptoms that would 
warrant a rating in excess of 10%, and from April 1998 to the 
present time where it exhibited symptoms that would warrant a 
rating in excess of 20%, and that the claims for initial 
ratings in excess of 10% prior to April 1998 and 20% since 
April 1998 must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10% for right foot bursitis 
prior to April 1998 is denied.

An initial rating in excess of 20% for right foot bursitis 
since April 1998 is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


